GOLDEN EAGLE INTERNATIONAL, INC.


SERIES D CONTINGENT CONVERTIBLE PREFERRED
STOCK SUBSCRIPTION AGREEMENT
(SETTLEMENT OF DEBT)

        THE SERIES D STOCK BEING OFFERED BY GOLDEN EAGLE INTERNATIONAL, INC.
HEREUNDER HAS NOT BEEN REGISTERED UNDER THE SERIES A STOCK ACT OF 1933 OR
APPLICABLE STATE BLUE SKY OR SECURITIES LAWS AND IS OFFERED UNDER AN EXEMPTION
FROM THE REGISTRATION PROVISIONS OF SUCH LAWS. THESE SECURITIES CANNOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK SUBSCRIPTION AGREEMENT AND
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

        NOTE: By considering accepting shares of Series D Contingent Convertible
Preferred Stock (“Series D Stock”) in full satisfaction of the debt Golden Eagle
International, Inc. (the “Company”) owes to you (described in greater detail
below) as described herein, you are representing, and by executing this
Subscription Agreement, you represent and warrant, that you are an “accredited
investor” as that term is defined in Section 2(a)(15) of the Federal Securities
Act of 1933 (the “1933 Act”) and Rule 215 thereunder, and in Rule 501(a) of
Regulation D under the 1933 Act, as well as Regulation S for persons who are not
U.S. Persons as that term is defined in Regulation S.

        This Subscription Agreement (“Subscription Agreement” or “Agreement”) is
for the completion of an offering of securities (the “Offering”) by Golden Eagle
International, Inc. (the “Company”) to Golden Eagle Mineral Holding, Inc.
(“GEMH” or “you”) and to others (each of whom is an accredited investor) for the
satisfaction of certain indebtedness, which offering is being conducted pursuant
to Sections 4(2) and 4(6) of the 1933 Act and Rule 506 of Regulation D
thereunder. The following summarizes the Offering to the Investor:

  • Offering: 282,264 shares of the Series D Stock for a price of $1.00 per
share, which will be paid through the satisfaction and cancellation of all
amounts due and owing to GEMH from the Company (the “Debt”).


  • Series D Stock: Each share of the Company’s Series D Stock, is convertible
into the Company’s Common Stock in accordance with the provisions contained in
the Certificate of Designation of Preferences and Rights of the Series D Stock
(“Designation”). The Series D Stock has significant transferability restrictions
imposed by SEC Rule 144.


  • No offering proceeds to the Company: The Company will receive no proceeds
from the satisfaction of the Debt in exchange for the issuance of the Series D
Stock. As set forth in the Company’s reports filed with the Securities and
Exchange Commission, the Company has significant working capital and cash flow
shortages, and is dependent upon financing from third parties and related
parties to be able to conduct its operations.


  • Lower Priority: As an unsecured creditor GEMH has priority in liquidation
over holders of common and preferred stock and should be treated the same as
other unsecured creditors. As a holder of Series D Stock, GEMH will be treated
as other holders of Series D Stock, but will be junior to holders of unsecured
indebtedness as well as holders of outstanding shares of Series B Preferred
Stock and Series C Preferred Stock (no shares of Series A or Series D Preferred
Stock are outstanding).


        This Subscription Agreement is offered for the purpose of GEMH
considering the ramifications of its investment in the Offering as described
above. If after reviewing this Agreement and other relevant documents with the
your legal, financial, tax and investment advisors as you deem appropriate you
elect to purchase Securities, please complete the following:

        By executing this Agreement and returning it to the Company, you further
agree that your investment is being made entirely on the terms and conditions
stated herein and in the documents attached hereto. You understand that this
Subscription Agreement is not binding until the Company accepts it in writing.

Caveat: Certain statements contained herein and included in other documents
which have been given to you (including the Company’s reports filed pursuant to
the requirements of the 1934 Act) using the terms “may,” “expects to” and other
terms denoting future possibilities, are forward-looking statements. We cannot
guarantee the accuracy of these statements as they are subject to a variety of
risks, which are beyond our ability to predict or control. These risks may cause
actual results to differ materially from the projections or estimates given to
you. These risks include, but are not limited to, the possibility that the
described operations or other activities will not be completed on economic
terms, if at all. Our contemplated operations are attendant with high risk.
There can be no assurance that we will succeed in operating our contemplated
business, and it is important that each person considering and investment
pursuant to this Subscription Agreement understands the significant risks, which
accompany the proposed conduct of our future operations.

AGREEMENT

A. In full and complete satisfaction of the Debt, upon the Company creating the
Series D Stock by filing an amendment to the Company’s articles of
incorporation, the Company shall issue GEMH 282,264 shares of Series D Stock,
and GEMH, by executing and returning this Subscription Agreement to the Company,
hereby agrees to accept 282,264 shares of Series D Stock in full and complete
satisfaction of the Debt.


B. GEMH hereby warrants and represents to the Company that GEMH is the only
party with (or who can claim) an interest in the Debt, that GEMH has the power
and authority necessary to compromise the Debt in the manner contemplated
herein, and agrees that it will hold the Company harmless and defend the Company
against any other person that may claim any right, title, or interest in the
Debt or any portion thereof.


C. In connection with your acquisition of the Series D Stock in satisfaction of
the Debt, you further represent as follows:


  1. You understand that an investment in the Series D Stock is one of
significant risk, and there can be no assurance that the Series D Stock, or the
common stock into which it is convertible, will ever be valuable, or that the
Company will ever have available for issuance a sufficient amount of common
stock available for issuance upon the conversion of the Series D Stock. You
understand that currently the Company has only a limited amount of its
authorized common stock available for issuance, and many of those shares are
reserved for issuance upon the conversion of Series B Preferred Stock or upon
exercise of outstanding convertible debentures, convertible preferred stock,
common stock purchase warrants or options. You further understand that the
Company will make its best efforts to seek and receive the approval of a
majority of its shareholders for either an increase in its authorized common
stock or a reorganization through a reverse stock split in an amount sufficient
to allow you to convert your Series D Stock into common stock of the Company,
but that the Company cannot guarantee such an outcome. If the Company is unable
to secure the approval of a majority of its shareholders for either an increase
in its authorized common stock or for a reverse stock split, then you will
remain the holder of Series D Stock only. The risks associated with an
investment of the Series D Stock are those set out in this Subscription
Agreement, as well as those that are set forth in the Company’s 1934 Act Reports
filed with the U.S. Securities and Exchange Commission and available on its
EDGAR electronic filing service, or also available through the Company website,
www.geii.com, or have been made available to you from the Company upon request.
By signing this Subscription Agreement, you represent and warrant to the Company
that you are familiar with, and are willing to accept, all such risks.


  2. You acknowledge that you may lose your entire investment in the Series D
Stock. You hereby represent that an investment in the Series D Stock is a
suitable investment for you, taking into consideration the restrictions on
transferability and the other considerations affecting the Series D Stock and
the Company as described herein, and in the documents included with this
Subscription Agreement and in the due diligence investigation that you have
made.


  3. You will acquire the Series D Stock for your own account and not on behalf
of any other person or entity. You will acquire the Series D Stock for
investment purposes and not for resale or distribution to any other person.


  4. You are not aware of the payment of any commission or other remuneration to
any person in connection with the execution of this transaction or the purchase
of the Series D Stock.


  5. We have provided you with access to the Company’s 1934 Act Documents,
disclosure on the Company’s website, press releases, and updated information.
You are aware that, unless the Company is able to raise a substantial amount of
money, the Company may not be able to continue in business. Currently the
Company is not able to pay all of its debts as they have become due. Your debt
is an example of this problem. We have given you the opportunity to ask
questions of and to receive answers from us about the terms and conditions of
this Offering, and we also have given you the opportunity to obtain any
additional information regarding the Company, which we possess or can acquire
without unreasonable effort or expense including (without limitation) all
minutes of meetings of our Board of Directors or committees, and other relevant
documents you have requested. We have also given you the opportunity to speak
with our independent auditors, and you have done so to the extent you have
deemed it to be necessary or appropriate. In addition, you have made such other
financial or other inquiry as you have deemed necessary or appropriate in the
conduct of your due diligence investigation. You have not relied on due
diligence of any other party in connection herewith.


  6. You acknowledge and understand, however, that we have not authorized any
person to make any statements on our behalf, which would in any way contradict
any of the information that we have provided to you in writing, including the
information set forth in this Subscription Agreement or in the 1934 Act
Documents. You further represent to the Company that you have not relied upon
any such representations regarding the Company, its business or financial
condition or this transaction in making any decision to acquire the Series D
Stock. If you become aware of conflicting information, you will discuss this
with us.


  7. Your present financial condition is such that it is unlikely that it would
be necessary for you to dispose of the Series D Stock in the foreseeable future.
You further understand and agree that:


  a. Neither the Series D Stock nor the shares of common stock issuable upon
conversion of the Series D Stock have been registered under the Series A Stock
Act of 1933 or any state or foreign securities laws and, consequently are and
will continue to be restricted securities within the meaning of Rule 144
promulgated under the 1933 Act and applicable state statutes;


  b. You cannot resell the Series D Stock or the shares of common stock issuable
upon conversion of the Series D Stock unless they are registered under the 1933
Act and any applicable state securities laws or unless an exemption from the
registration requirements is available;


  c. As a result, you must bear the economic risks of the investment in the
Series D Stock and the shares of common stock issuable upon conversion of the
Series D Stock for an indefinite period of time;


  d. The Company is the only person that may register the Series D Stock or the
shares of common stock issuable upon conversion of the Series D Stock under the
1933 Act and state securities statutes, and we have not made any representations
to you regarding any possible future registration of the Series D Stock or
compliance some exemption under the 1933 Act;


  e. You will not sell or attempt to sell the Series D Stock or the shares of
common stock issuable upon conversion of the Series D Stock without registration
under the 1933 Act and any applicable state securities laws, unless exemptions
from such registration requirements are available and the undersigned has
satisfied the Company that an exemption is available for such sale;


  f. The Company has the right to issue instructions to its transfer agent to
bar the transfer of any of the certificates representing the Series D Stock and
the shares of common stock issuable upon conversion of the Series D Stock except
in accordance with the 1933 Act; and


  g. You consent to the placement of an appropriate restrictive legend or
legends on any certificates evidencing the Series D Stock and any certificates
issued in replacement or exchange therefor, as well as any certificates issued
representing the shares of common stock issuable upon conversion of the Series D
Stock.


8. You have reviewed this Subscription Agreement and all information you have
obtained regarding the Company, its proposed business, assets, management,
financial condition, capitalization and share ownership and plan of operations
with your legal, financial, tax and investment advisors to the extent that you
have determined that it is appropriate or necessary for you to do so prior to
committing to make an investment herein. Your review has included (without
limitation) the following documents:


  a. The Company’s articles of incorporation, including amendments thereto, and
bylaws;


  b. The Designation;


  c. Minutes of meetings or Statements of Consents of the Company’s Board of
Directors;


  d. The Company’s 1934 Act Documents; and


  e. Such other documents as you or your advisors have determined appropriate.


9. You represent and warrant that you have reviewed a the way in which your
original loan proceeds were used, which loan you are now exchanging for Series D
Stock in the Company, and are satisfied with the use of proceeds and have no
objections thereto.


10. We may amend or modify this Agreement only in writing signed by both you and
the Company. No evidence shall be admissible in any court concerning any alleged
oral amendment hereof.


11. This Agreement binds and inures to the benefit of our respective
representatives, successors and permitted assigns.


12. Each of us hereto agrees for ourselves and our successors and permitted
assigns to execute any and all further instruments necessary for the fulfillment
of the terms of this Agreement.


13. You acknowledge that the Company is relying on the accuracy of the
representations and warranties you are making in this Agreement, and you agree
to indemnify the Company, and to hold us harmless from and against any and all
liability that may result to us (including court costs and attorneys’ fees) as a
result of any of your representations or warranties being materially inaccurate,
incomplete or misleading.


14. You acknowledge that you have reviewed the definition of the term
“accredited investor” as set forth following your signature and you represent
and warrant to us that you are an “accredited investor.”


15. This Agreement is made under, shall be construed in accordance with and
shall be governed by the laws of the State of Colorado.


16. This Agreement is not effective unless and until it is accepted in writing
by the Company, regardless whether the Company has received or deposited the
subscription amount.


        IN WITNESS WHEREOF, subject to our acceptance, you have completed this
Subscription Agreement and tendered payment as set forth above to evidence your
commitment to purchase the Series D Stock on the terms, and with the
representations and warranties set forth above.

Date: July 2, 2009 (Investor)

By: J. Miguel Monroy, M.D.
Golden Eagle Mineral Holding, Inc.
Providenciales, Turks and Caicos Islands       Name: J. Miguel Monroy, M.D.
Address: Chancery Court, Leeward Highway Title: General Manager

Tax ID #: None

Form (circle one): individual (corporation) partnership ltd.liab.co. trust
other_______________

SUBSCRIPTION ACCEPTED AND RECEIPT OF CONSIDERATION ACKNOWLEDGED:

         July 2, 2009

GOLDEN EAGLE INTERNATIONAL, INC.


By: /s/ Terry C. Turner
——————————————
Terry C. Turner, President






DEFINITION OF “ACCREDITED INVESTOR”

Section 2(a)(15) of the 1933 Act:

    (15)        The term “accredited investor” shall mean B

(i)         a bank as defined in section 3(a)(2) of the Act whether acting in
its individual or fiduciary capacity; an insurance company as defined in section
2(13) of the Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; a Small Business Investment Company licensed by the Small Business
administration; or an employee benefit plan, including an individual retirement
account, which is subject to the provisions of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, insurance company,
or registered investment advisor; or


(ii)         any person who, on the basis of such factors as financial
sophistication, net worth, knowledge, and experience in financial matters, or
amount of assets under management qualifies as an accredited investor under
rules and regulations which the Commission shall prescribe.


Rule 215. Accredited Investor

        The term “accredited investor” as used in section 2(a)(15)(ii) of the
Securities Act of 1933 shall include the following persons:

(a)        Any savings and loan association or other institution specified in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities and Exchange Act of 1934; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in section 3(21)
of such Act, which is a savings and loan association, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;


(b)        Any private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940;


(c)        Any organization described in section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;


(d)        Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;


(e)        Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;


(f)        Any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


(g)        Any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and


(h)        Any entity in which all of the equity owners are accredited
investors.


Guidelines for Calculating Net Worth:

        Any valuation of a residence included in the calculation of net worth
must be based on an appraisal obtained by the Investor in connection with
obtaining a loan secured by such residence.

        Marketable securities owned by the Investor included in the calculation
of net worth must be based on a recent market value, with appropriate discounts
for lack of marketability if the securities represent greater than a 10%
interest in the issuer, if the securities are “restricted shares” or subject to
any contractual or other restriction, if the securities are thinly traded, or
for other appropriate reasons.

        Any valuation of any other asset with a value in excess of $100,000 must
be based on an independent valuation or appraisal.

Guidelines for Calculating Net Income:

        For the purposes of determining whether an Investor is an “accredited
investor,” net income must be calculated based on its adjusted gross income as
reported to the Internal Revenue Service (for U.S. taxpayers) or other similar
measure (for non-U.S. taxpayers).

Substantiation of Net Worth and Net Income:

        Golden Eagle International, Inc. (the “Company”) is relying on the
accuracy of each Investor’s representations and warranties with respect to its
status as an accredited investor. The Company is aware that personal financial
matters are private and confidential, and will endeavor to maintain all
information contained in the subscription agreement or otherwise obtained
confidential. In case of any question, however, the Company may request
substantiation of the Investor’s status by discussing the issue with the
Investor’s banker, attorney, accountant, or investment advisor. If questions
develop, the Company will contact the Investor before seeking any independent
confirmation.

--------------------------------------------------------------------------------

BACK TO 8-K [ge_8k-july0609.htm]